Case: 20-30524        Document: 00516571600             Page: 1     Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit                                        United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               December 8, 2022
                                       No. 20-30524                              Lyle W. Cayce
                                                                                      Clerk

   Raymond Harold Kimble, III,

                                                                   Plaintiff—Appellant,

                                            versus

   Joseph P. Lopinto, III, Sheriff; Jefferson Parish
   Correctional Center; Sue Ellen Monfra, Deputy Chief;
   John Fitzpatrick, Legal Advisor; Edward Olsen, Major;
   B. Bordelon, Captain, Assistant Deputy Administrator,
   et al

                                                                Defendants—Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No: 2:19-cv-13078


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Appellant Raymond Harold Kimble, III is a pretrial detainee housed
   in the Jefferson Parish Correctional Center. Kimble challenges the district
   court’s order adopting the magistrate judge’s report and recommendation,


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 20-30524         Document: 00516571600              Page: 2       Date Filed: 12/08/2022




                                          No. 20-30524


   which, following our court’s existing precedent, 1 dismissed his equal-
   protection and due-process claims as frivolous under 28 U.S.C. §
   1915A(b)(1). “The standard of review is de novo for a claim dismissed under
   28 U.S.C. § 1915A(b)(1), which allows a district court to dismiss an in forma
   pauperis prisoner’s civil right claim sua sponte if the complaint is frivolous,
   malicious, or fails to state a claim upon which relief may be granted.”
   Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018) (citing Green v. Atkinson,
   623 F.3d 278, 280 (5th Cir. 2010)).
           We have heard oral argument and have reviewed the applicable law,
   pertinent parts of the record, including the transcript of the magistrate
   judge’s Spears 2 hearing, and the briefs. Finding no reversible error, we
   AFFIRM, essentially for the reasons convincingly set forth by the
   magistrate judge. See 5TH CIR. R. 47.6.




           1
               See, e.g., Longoria v. Dretke, 507 F.3d 898 (5th Cir. 2007) (per curiam); Hill v.
   Estelle, 537 F.2d 214 (5th Cir. 1976).
             2
               Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).




                                                2